Citation Nr: 0307259	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  96-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.





ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to May 
1988.

This matter comes to the Board (Board) on appeal from a 
December 1989 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board remanded this matter for additional development in 
March 2000.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  The veteran failed to report for examinations necessary 
to determine the presence of hearing loss.

2.  Competent evidence of bilateral hearing loss disability 
after service is not of record.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1131, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385 (2002).

The veteran does not allege that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 2002) is not 
applicable in this case.

At the veteran's September 1983 enlistment examination, an 
audiogram revealed  hearing thresholds ranging from 10 
decibels to 25 decibels in the 1000 to 4000HZ range in the 
right ear and from 10 to 20 decibels in the 1000 to 4000HZ 
range in the left ear.  A hearing loss code of H1 was 
assigned.  During service, it was noted that the veteran was 
exposed to hazardous noises.  At her Medical Board 
examination just prior to discharge in 1988, audio testing 
revealed hearing thresholds ranging from 15 to 20 decibels in 
the 1000 to 4000HZ range in the right ear and from 10 to 30 
in the 1000 to 4000HZ range in the left ear.  The averages 
were 16 decibels for the right ear and 21 decibels for the 
left ear.  Speech recognition testing was not reported.  The 
1988 medical board examination included a diagnosis of 
conductive hearing loss. 

VA and private medical evidence dated from 1989 to 2002 show 
no findings, diagnoses, or treatment for hearing loss.  

Evidence of record reveals that the veteran was scheduled for 
audiological examination by QTC in November 1998, but that 
the veteran was not notified of this examination until 
January 1999.  In a March 2000 Remand, the Board directed 
that the RO determine whether the veteran's failure to report 
to the November 1998 examination was for good cause.  The RO 
determined that as the veteran did not receive timely 
notification of the examination, good cause for the failure 
to report was established.  The RO scheduled the veteran for 
a subsequent examination on January 6, 2003.  The veteran was 
notified of such examination by a December 17, 2002 letter to 
her most recent address of record.  On January 9, 2003, the 
RO was advised that the veteran failed to report for the 
examination.  

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  The Board wishes to point out that, 
although the VA is required by statute and case law to assist 
appellants in the development of claims, "[t]he duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  When, as here, a claimant fails 
to report for an examination in conjunction with a claim for 
compensation, the claim shall be adjudicated on the evidence 
of record.  38 C.F.R. § 3.655.  A claimant must be prepared 
to meet her obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting her claim.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).

Here, while conductive hearing loss was noted at the time of 
the veteran's separation from service, these findings did not 
meet the requirements for hearing loss for VA purposes as set 
forth by 38 C.F.R. § 3.385.  Additionally, the Board notes 
that there is no competent medical evidence of the existence 
of a bilateral hearing loss disability after service.  
Moreover, the veteran failed to report for a subsequent 
scheduled examination and did not submit any medical evidence 
of a diagnosis of bilateral hearing loss disability after 
service.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1131 (West 1991).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that in 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran has 
bilateral hearing loss that was diagnosed within one year of 
service or was related directly or may be presumed related to 
her service.  Therefore, the claim for service connection for 
bilateral hearing loss is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate her claim by a Board remand, multiple 
supplemental statements of the case and several letters.  In 
particular, a December 2002 letter and a January 2003 
supplemental statement of the case notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment for her claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for her.  The veteran was also asked to 
advise VA if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  She was also advised what evidence VA 
had requested and that she failed to appear for a scheduled 
VA examination in January 2003.    The veteran did not 
respond.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA and private clinical records, and scheduled her 
for examinations.  The veteran was advised and was offered 
the opportunity to submit additional evidence in support of 
her claim; however, she did not respond.

The Board acknowledges that the veteran appeared for VA 
examinations, as most recently as November 2002, in 
connection with her claims for other disabilities; however, 
such examinations did not yield evidence necessary to the 
instant claim for bilateral hearing loss.  Furthermore, VA 
has sent additional information and letters to the veteran 
requesting additional evidence in support of her claim for 
service connection for hearing loss.  The veteran has not 
submitted additional evidence in support of this claim.  The 
letters and timely notice of the examination are presumed to 
have been sent to the veteran at her most recent address of 
record in Austell, Georgia.  See Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).  The record does not contain any report of 
new address and none of the documents have been returned by 
the U.S. Post Office as undeliverable.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

                                                                                               
(continued on next page)


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

